--------------------------------------------------------------------------------

Exhibit 10.40
 
Execution Copy Version #3


 
TERMINATION AGREEMENT
 
THIS AGREEMENT is made as of the 19th day of December, 2007 by and between Doug
P. Adams (the “Employee”), a resident of the Commonwealth of Massachusetts, and
OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of
the State of Delaware, and having its executive offices at 2600 Skymark Avenue,
Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into an employment agreement
dated as of September 1, 2006 (the “Employment Agreement”);
 
AND WHEREAS, the Employee has been serving the Employer as its President &
Founder, Glaucoma Division pursuant to the Employment Agreement;
 
AND WHEREAS, the Employer is intending to sell to Solx Acquisition, Inc., a
Delaware corporation, owned by the Employee, all of the issued and outstanding
shares in the capital stock of Solx, Inc. (“Solx”), the wholly owned subsidiary
of the Employer that has carried on the Employer’s glaucoma business the
(“Transaction”);
 
AND WHEREAS, in anticipation of the closing of the Transaction, the Employee’s
employment with the Employer shall be terminated pursuant to Section 8.1.3 of
the Employment Agreement, effective on the date hereof (the “Termination Date”);
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement (the receipt and sufficiency of which are hereby acknowledged
by the parties hereto), the parties hereto agree as follows:
 
1.
TERMINATION

 
1.1           The Employee hereby resigns his employment with the Employer, and
the Employee’s employment with the Employer shall be terminated pursuant to
Section 8.1.3 of the Employment Agreement, effective on the Termination
Date.  The Employer hereby waives the requirement, under Section 8.1.3 of the
Employment Agreement, to provide one month’s prior written notice to the
Employer of the Employee’s intention to terminate his employment with the
Employer.
 
2.
RETURN OF PROPERTY

 
2.1           The Employee hereby certifies that he has returned to the Employer
all property of the Employer (other than property of Solx, any of which property
shall be retained by the Employee) in the Employee’s possession, including,
without limitation, all keys, business cards, computer hardware, including,
without limitation, Blackberry units, printers, mice and other hardware
accessories, and computer software.  The Employee hereby further certifies that
he has returned to the Employer, or destroyed, all tangible material embodying
Confidential Information (as such term is defined in the Employment Agreement,
as modified below) in any form whatsoever, including, without limitation, all
paper copy copies, summaries and excerpts of Confidential Information and all
electronic media or records containing or derived from Confidential
Information.  For purposes of this Section 2.1, the term “property of the
Employer” does not include any property of Solx, and the term “Confidential
Information” does not include Confidential Information relating to the business
or affairs of Solx.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
NO SEVERANCE

 
3.1           The Employee hereby acknowledges and agrees that no amounts are
due or payable to him by the Employer pursuant to Sections 9 or 10 of the
Employment Agreement.
 
4.
VACATION PAY

 
4.1           In full and complete compromise and settlement of a disputed claim
regarding accrued but unpaid vacation during the current Year of Employment (as
such term is defined in the Employment Agreement), the Employee and the Employer
hereby agree that the Employer shall pay to the Employee two weeks’ of accrued
but unpaid vacation pay.
 
5.
MUTUAL RELEASE AND TERMINATION

 
5.1           In consideration of the Employer entering into the Transaction,
the Employee, on behalf of himself and his administrators, assigns and anyone
claiming through him, hereby releases completely and forever discharges the
Employer and its affiliates and subsidiaries, and their respective officers,
directors, shareholders, agents, servants, representatives, underwriters,
successors, heirs and assigns (collectively, the “Employer Representatives”),
from any and all claims, demands, obligations and causes of action, of any
nature whatsoever, whether known or unknown, which the Employee ever had, now
has or might have in the future as a result of the Employee’s employment with
the Employer or the termination thereof, including, without limitation, any
claim relating to the Employment Agreement or the termination thereof pursuant
to Section 5.2 of this Agreement or any claim relating to any violation of any
U.S. federal or state statute or regulation, any claim for wrongful discharge or
breach of contract or any claim relating to U.S. state or federal laws
(including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1968, the Employment Retirement Income
and Security Act, the Fair Labor Standards Act, the Americans with Disabilities
Act and the Rehabilitation Act).  Notwithstanding the foregoing, nothing herein
shall be construed as depriving the Employee of any indemnification rights to
which he is entitled under the Amended and Restated By-laws of the Employer on
or prior to the Termination Date or of any protection to which he may be
entitled, on, prior to or after the Termination Date, under the Employer’s
directors’ and officers’ liability insurance policy from time to time.
 
5.2           The Employment Agreement is hereby terminated and rendered null
and void, save and except for those provisions thereof that are expressly stated
to survive the termination thereof, with the exception of Sections 12
(Non-competition), 13 (No Solicitation of Customers), 14 (No Solicitation of
Employees).  Notwithstanding the fact that Sections 12, 13 and 14 of the
Employment Agreement are expressly stated to survive the termination of the
Employment Agreement, they are hereby terminated and rendered null and
void.  Although Section 15 (Confidentiality) of the Employment Agreement shall
survive the termination of the Employment Agreement, the term “Confidential
Information” as used therein is hereby amended to exclude Confidential
Information of Solx.  Although Section 16 (Remedies) of the Employment Agreement
also shall survive the termination of the Employment Agreement, it shall be read
and construed to apply only to a breach of threatened breach by the Employee of
the provisions of Section 15 of the Employment Agreement, as such Section 15 has
been amended pursuant to this Section 5.2.  The Employee hereby agrees to abide
by the provisions of Sections 15 and 16 of the Employment Agreement, as such
Sections 15 and 16 have been amended pursuant to this Section 5.2.
 
 
2

--------------------------------------------------------------------------------

 
 
5.3           The Employer, on behalf of itself, the Employer Representatives
and anyone claiming through any of them, hereby releases completely and forever
discharges the Employee and his administrators, heirs and assigns from any and
all claims, demands, obligations and causes of action, of any nature whatsoever,
whether known or unknown, which the Employer ever had, now has or might have in
the future as a result of the Employee’s employment with the Employer or the
termination thereof, including, without limitation, any claim relating to the
Employment Agreement or the termination thereof pursuant to Section 5.2 of this
Agreement or any claim relating to any violation of any U.S. federal or state
statute or regulation.
 
6.
THIRD PARTY COMMUNICATIONS

 
6.1           In consideration of the mutual promises and covenants contained
herein, each of the parties hereto hereby agrees that he and it will not make
any statements to, or initiate or participate in any discussions with, any other
person, including, without limitation, the Employer’s customers, which are
derogatory, disparaging or injurious to the reputation of the Employee or the
Employer.  This Section 6.1, in no way, shall be construed as prohibiting either
party hereto from responding truthfully to any question or interrogatory to
which such party is requested to respond.
 
7.
ACKNOWLEDGEMENT

 
7.1           The Employee hereby acknowledges that:
 
(a)
He has had sufficient time to review and consider this Agreement thoroughly;

 
(b)
He has read and understands the terms of this Agreement and his obligations
hereunder;

 
(c)
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Agreement; and

 
(d)
He is entering this Agreement voluntarily and without any pressure from the
Employer.


 
3

--------------------------------------------------------------------------------

 
 
8.
MISCELLANEOUS

 
8.1           The headings in this Agreement are included solely for convenience
of reference and shall not affect the construction or interpretation hereof.
 
8.2           The parties hereto expressly agree that nothing in this Agreement
shall be construed as an admission of liability.
 
8.3           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective trustees, administrators, successors and
assigns.
 
8.4           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter of the termination of the
Employee’s employment with the Employer.  This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to such subject
matter and any rights which the Employee may have by reason of any such prior
agreements or by reason of the Employee’s employment with the
Corporation.  There are no representations, warranties or agreements between the
parties hereto in connection with the subject matter of this Agreement, except
as specifically set forth in this Agreement.  No reliance is placed on any
representation, opinion, advice or assertion of fact made by the Employer or any
of its officers, directors, agents or employees to the Employee, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement.  Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
8.5           Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any provision
or part thereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision hereof.
 
8.6           This Agreement shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts, without regard to its
conflicts of laws rules which shall be deemed inapplicable to this Agreement.
 
8.7           This Agreement may be signed in counterparts and delivered by
facsimile transmission or other electronic means, and each of such counterparts
shall constitute an original document, and such counterparts, taken together,
shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement.
 

 
OCCULOGIX, INC.
         
By:
“Elias Vamvakas”
   
Elias Vamvakas
   
Chairman and Chief Executive Officer



 

   
“Doug P. Adams”
Signature of Witness
 
Doug P. Adams
           
Name of Witness (please print)
   




5

--------------------------------------------------------------------------------